Citation Nr: 0915537	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  02-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy (RSD) of the right upper extremity, claimed as 
residual to the service-connected scar tissue from the 
excision of a ganglion on the long finger of the right hand. 

REPRESENTATION

Appellant represented by:	Beth G. Cole, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
August 1979.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of a November 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania that, in 
part, denied the appellant's claim of entitlement to service 
connection for reflex sympathetic dystrophy (RSD) of the 
right upper extremity.

In May 2002, a videoconference hearing was held between the 
Philadelphia, Pennsylvania RO and the Board in Washington, DC 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The most recent Board action on this case occurred in April 
2007; at that time the Board, in part, denied the appellant's 
claim of entitlement to service connection for RSD in the 
right upper extremity.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In March 2008, the 
parties filed a Joint Motion for a Partial Remand and 
requested that the portion of the Board's decision that 
denied service connection for right upper extremity RSD be 
vacated and remanded.  The basis for the Motion for Partial 
Remand was that while the Board had denied service connection 
based on no current disability, the medical evidence of 
record revealed prior diagnoses of RSD and therefore, the 
Board's reasoning was in conflict with the Court's holding in 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  There was no 
disagreement with the Board's finding that the appellant was 
not entitled to an evaluation in excess of 10 percent for the 
right hand excision scar disability.  

An April 2008 Order of the Court granted the Joint Motion and 
vacated the service connection portion of the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

The appellant and her attorney have submitted additional 
evidence concerning her claim for service connection for 
right upper extremity RSD since the last Supplemental 
Statement of the Case was issued in August 2006.  In March 
2009, the appellant submitted a written statement indicating 
that she declined a waiver of review of that evidence by the 
agency of original jurisdiction (AOJ).  Generally, referral 
to the RO of such evidence received directly by the Board is 
required.  38 C.F.R. § 20.1304.  However, given the favorable 
outcome below, no conceivable prejudice to the appellant 
could result from this adjudication.

The appellant has raised the issue of entitlement to service 
connection for RSD of the left upper extremity secondary to 
her service-connected disability of the right upper 
extremity.  The matter is referred to the RO for appropriate 
action.


FINDING OF FACT

It is at least as likely as not that the appellant's service-
connected disability of the right hand is the etiologic cause 
of her right upper extremity RSD.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the reflex 
sympathetic dystrophy in her right upper extremity was caused 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may also be awarded for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

Service connection was granted in August 1980 for the 
appellant's right hand ganglion excision post operative 
residuals.  The appellant contends that her currently 
diagnosed RSD of the right upper extremity is etiologically 
related to that right hand service-connected disability.

Review of the appellant's service medical treatment records 
reveals a July 1975 clinical note that documents a finding of 
a ganglion on the flexor joint of the right long finger.  A 
February 1976 operation record shows a preoperative diagnosis 
of ganglion on the right long finger in the flexor tendon 
sheath area.  The ganglion was excised.  None of the service 
medical treatment records, including the August 1979 
separation examination report, contained findings indicative 
of RSD of the right upper extremity.

The post-service evidence of record includes the report of an 
October 1982 VA examination which notes that the appellant 
underwent surgery in 1979 for build-up of scar tissue at the 
site of the 1976 right finger surgery.  The examiner rendered 
diagnoses which included probable recurrent neuroma of scar 
tissue of the right third digital nerve, tender right hand 
(palm) scar, joint dysfunction, and right shoulder bursitis.  

The appellant underwent a VA general medical examination in 
October 2000.  The examiner documented findings of right 
shoulder and right hand dysfunction attributable to reflex 
sympathetic dystrophy and post ganglionectomy of the right 
hand.  The examiner opined that the right ganglionectomy 
surgery was an unlikely cause of reflex sympathetic 
dystrophy; the more likely cause was thought to be an injury 
suffered in an automobile accident in 1985.

A May 2004 letter from a private physician includes a 
diagnosis of reflex sympathetic dystrophy of the right 
shoulder and hand.  An October 2004 letter from another 
private physician, an orthopedist, contains that doctor's 
opinion that the appellant's RSD in both upper extremities 
was due to surgeries performed on each of her hands.

The appellant underwent VA orthopedic and neurological 
examination in November 2004.  The associated report contains 
diagnoses of ganglion cyst removal at the base of the right 
finger with RSD with moderate to severe reduction in capacity 
of the right hand involving repetitive motions, as well as 
dexterity; and median nerve involvement of the right middle 
finger.

The appellant subsequently underwent another VA medical 
examination in March 2006.  The examiner noted that the 
appellant was able to oppose her right thumb with the rest of 
her fingers. She could clench a fist with her right hand and 
touch her fingers to the median transverse fold of her right 
hand.  No pain on examination was observed.  The examiner 
opined that the appellant had right carpal tunnel syndrome, 
and that it was "least likely" that she had RSD.

The VA physician who examined the appellant in March 2006 
supplied an addendum report in July 2006.  Following review 
of the appellant's claims file, the physician again noted 
that it was "less likely" that the appellant had RSD.  The 
examiner instead thought that the appellant had right carpal 
tunnel syndrome.

The evidence of record includes a September 2008 report from 
a private orthopedic surgeon who treated the appellant.  This 
physician stated that he had reviewed the appellant's 
extensive VA medical records.  The surgeon rendered diagnoses 
that included "status post excision of ganglion cyst right 
hand and subsequent RSD" and stated that the diagnosed 
conditions were the direct result of the right hand ganglion 
surgery that was performed on the appellant in February 1976.  
The doctor put it another way, stating that the RSD was a 
complication of the 1976 surgery and that the RSD was 
secondary to the 1976 surgery.  The orthopedic surgeon also 
noted the influence of the July 1979 surgery to remove scar 
tissue that formed after the 1976 surgery.  Finally, this 
doctor stated that any ongoing pain and limitations in the 
appellant's right upper extremity are the direct result of 
the RSD-related symptoms; he called these symptoms 
persistent.

The most recent medical evidence of record comes from the 
private physician who authored a favorable opinion in October 
2004.  In a written statement dated in June 2008, this 
physician said that right shoulder bursitis had been 
documented in the appellant's medical records in 1980; that 
the bursitis and other right upper extremity problems had 
been related to the ganglion and scar tissue in 1980; and 
that in 1982, a VA rheumatologist had written that the 
appellant had a neuroma of the digital nerve in the right 
hand and that she had right shoulder neuritis.  The physician 
indicated that the appellant currently has RSD involving her 
right shoulder.  She opined that the appellant's service-
connected right hand injury caused her RSD as evidenced by 
the initial injury to the appellant's right long finger 
followed by two surgeries in 1976 and 1979.

Following review of the complete evidentiary record, the 
Board finds that service connection for reflex sympathetic 
dystrophy (secondary to service-connected residuals of 
excision of ganglion and scar tissue of the right hand) is 
warranted.  While VA examiners have rendered opinions against 
the appellant's claim and private doctors had been unable to 
diagnose the appellant's condition in the past, VA examiners 
and private physicians have rendered competent medical 
opinions in favor of the appellant's claim based on both a 
review of her medical records and medical examination.  In 
addition, RSD was considered as a diagnosis as far back as 
July 1984 by a VA rheumatologist and problems with the 
digital nerve in the right long finger have been consistently 
referred to throughout the appellant's medical records from 
the early 1980s onward.  For example, an August 1984 VA 
outpatient note describes the presence of fibrosis of the 
digital nerve of the right long finger.  Accordingly, with 
resolution of reasonable doubt in the appellant's favor, the 
Board finds that the evidence more nearly approximates 
equipoise on each legal question relevant to the claim and 
that secondary service connection for RSD of the right upper 
extremity is therefore warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Secondary service connection for RSD of the right upper 
extremity is granted.





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


